Notice of Allowability
Claims 1-2, 4-9, 11-22 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on August 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,868,750 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Rebecca Bachner, Reg. No. 54,865 on August 22, 2022.

The application is amended as follows:

The following listing of claims will replace all prior versions and listing in the application.
IN THE CLAIMS:

1.	(Previously Presented) A method, comprising:
obtaining, by an edge device, one or more respective requests from one or more first user devices to access content,
wherein the one or more first user devices are associated with the edge device, and one or more second user devices are associated with another edge device;
determining, by the edge device, a latency requirement associated with the content;
determining, by the edge device, whether the edge device can satisfy the latency requirement; 
receiving, by the edge device, information regarding a total number of the one or more second user devices;
determining, by the edge device, whether the total number of the one or more second user devices satisfy a threshold; and
selectively causing, by the edge device and based on determining whether the edge device can satisfy the latency requirement and determining the total number of the one or more second user devices satisfy the threshold, the edge device or a different edge device to send the content to the one or more first user devices or the one or more second user devices via a base station,
wherein the edge device is caused to send the content to the one or more first user devices when the edge device can satisfy the latency requirement or when the total number of the one or more second user devices cannot satisfy the threshold, or
wherein the different edge device is caused to send the content to the one or more first user devices when the edge device cannot satisfy the latency requirement.

2.	(Currently Amended) The method of claim 1, further comprising:
obtaining information associated with the one or more second user devices; 
determining that [[a]]the total number of the one or more second user devices satisfies 
wherein selectively causing the edge device or the different edge device to send the content to the one or more first user devices or the one or more second user devices comprises:
causing the different edge device to send the content to the one or more second user devices based on the total number of the one or more second user devices satisfying the 

3.	(Canceled)

4.	(Original) The method of claim 1, wherein the edge device is associated with a far edge cloud and the different edge device is associated with an edge cloud or a central cloud.

5.	(Currently Amended) The method of claim 1, wherein determining the latency requirement associated with the content comprises:
determining a type of the content; and
determining, based on a[[the]] total number of the one or more first user devices satisfying [[the]]another threshold and based on the type of the content, the latency requirement.

6.	(Original) The method of claim 1, wherein determining whether the edge device can satisfy the latency requirement comprises:
determining a latency capability of the edge device; and
determining, based on the latency capability of the edge device, that the edge device can satisfy the latency requirement.

7.	(Original) The method of claim 1, wherein the content is multicast content or broadcast content.

8.	(Previously Presented) A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of an edge device, cause the one or more processors to:
obtain, via a base station, one or more respective requests from one or more first user devices to access content,
wherein the one or more first user devices are associated with the edge device, and one or more second user devices are associated with another edge device;
determine a latency requirement associated with the content;
receive information regarding a total number of the one or more second user devices;
determine whether the total number of the one or more second user devices satisfy a threshold; 
determine that the edge device cannot satisfy the latency requirement; and
cause, based on determining that the edge device cannot satisfy the latency requirement and determining whether the total number of the one or more second user devices satisfy the threshold, a different edge device to one or more of: 
send the content to the first user devices via the base station based on the edge device not satisfying the latency requirement, or 
send the content to the one or more second user devices via the base station based on the total number of the one or more second user devices satisfying the threshold.

9.	(Previously Presented) The non-transitory computer-readable medium of claim 8, where the one or more instructions, that cause the one or more processors to determine that the edge device cannot satisfy the latency requirement, cause the one or more processors to:
determine a latency capability of the edge device;
determine, based on the latency capability of the edge device, that the edge device cannot satisfy the latency requirement; and
wherein the one or more instructions further cause the one or more processors to:
determine, based on determining that the edge device cannot satisfy the latency requirement, a latency capability of the different edge device; and 
determine, based on the latency capability of the different edge device, that the different edge device can satisfy the latency requirement.

10.	(Canceled)

11.	(Original) The non-transitory computer-readable medium of claim 8, wherein the edge device is associated with a far edge cloud and the different edge device is associated with an edge cloud or a central cloud.

12.	(Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the one or more instructions, that cause the edge device to determine the latency requirement associated with the content, cause the edge device to:
determine a type of the content; and
determine, based on a[[the]] total number of the one or more first user devices satisfying another[[the]] threshold and based on the type of the content, the latency requirement.

13.	(Original) The non-transitory computer-readable medium of claim 8, wherein the content is time synchronized content.

14.	(Original) The non-transitory computer-readable medium of claim 8, wherein the content is multicast content or broadcast content.

15.	(Currently Amended) An edge device, comprising:
a memory; and 
one or more processors configured to:
obtain one or more respective requests from one or more first user devices to access content,
wherein the one or more first user devices are associated with the edge device, and
wherein one or more second user devices are associated with another edge device;
determine a latency requirement associated with the content;
determine whether the edge device or a first different edge device can satisfy the latency requirement; 
receive information regarding a total number of the one or more second user devices; determine whether the total number of the one or more second user devices satisfy a threshold; and
selectively cause, based on determining whether the total number of the one or more second user devices satisfy the threshold and determining whether the edge device or the first different edge device can satisfy the latency requirement, the edge device, the first different edge device, or a second different edge device to send the content to the one or more first user devices or the one or more second user devices,
wherein the edge device is caused to send the content to the one or more first user devices when the edge device can satisfy the latency requirement, 
wherein the first different edge device is caused to send the content to the first user devices when the first different edge device can satisfy the latency requirement, 
wherein the second different edge device is caused to one or more of: 
send the content to the one or more first user devices when the edge device and the first different edge device cannot satisfy the latency requirement, or
send content to the one or more second user devices when the total number of the one or more second user devices satisfy the threshold.

16.	(Original) The edge device of claim 15, wherein the edge device is associated with a far edge cloud, the first different edge device is associated with an edge cloud, and the second different edge device is associated with a central cloud.

17.	(Original) The edge device of claim 15, wherein the one or more processors are further configured to:
determine a multicast or broadcast hosting efficiency requirement of the edge device; and
determine the threshold based on the multicast or broadcast hosting efficiency requirement of the edge device.

18.	(Previously Presented) The edge device of claim 15, wherein the one or more processors, when determining that the total number of the one or more second user devices satisfies the threshold, are configured to:
send a message to the first different edge device or the second different edge device indicating that the edge device is multicast or broadcast enabled.

19.	(Currently Amended) The edge device of claim 15, wherein the one or more processors, when determining the latency requirement associated with the content, are configured to:
determine a type of the content; and
determine, based on a[[the]] total number of the one or more first user devices satisfying another[[the]] threshold and based on the type of the content, the latency requirement.

20.	(Original) The edge device of claim 15, wherein the one or more processors, when determining whether the edge device can satisfy the latency requirement, are configured to:
determine a latency capability of the edge device; and
determine, based on the latency capability of the edge device, that the edge device can satisfy the latency requirement.

21.	(Previously Presented) The method of claim 1, wherein the content is time synchronized content.

22.	(Currently Amended) The non-transitory computer-readable medium instructions further cause the one or more processors
determine a multicast or broadcast hosting efficiency requirement of the edge device; and
determine the threshold based on the multicast or broadcast hosting efficiency requirement of the edge device.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445